DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-15, in the reply filed on October 15, 2021 is acknowledged.  Claims 16-20, are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-15, is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U. S. Patent Application Publication No. 2018/0364561 (VLES et al., hereinafter referred to as Vles).
Vles, in the abstract, in paragraph nos. [0023], and [0420], and in figure 30, discloses a pellicle (mask protective module) that includes a membrane (reference 19), and frame (reference 17) the membrane being supported by the frame, wherein the membrane in the exposure regions (center portion) is thinner and the membrane portions in the peripheral portions are thicker, and Vles, discloses that the thicker portions (reinforced portions) of the pellicle is heated to higher temperatures than the other portions of the membrane i.e., the thicker portions have a higher heat conductivity, and in figure 26, discloses border portions that are doped with boron or Ga or Al ([0070], [0367]) and thereby have a different transmissivity (lower transmissivity) than the undoped regions of the membrane (claims 1-5, 15).  Vles, in [0412], discloses that the entire membrane has the same material 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daborah Chacko-Davis whose telephone number is (571)272-1380.  The examiner can normally be reached on 9:30AM-6:00PM EST Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-272-8300.  Information regarding the status of an application 
/DABORAH CHACKO-DAVIS/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        October 23, 2021.